DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-20 are cancelled. A complete action on the merits of pending claims 1-14 appears herein.

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Examiner respectfully contends that the combination of Mathonnet in view of Frankhouser, Robertson, and Warnking teaches at least that at the non-therapeutic frequency, the ultrasonic blade does not transfer sufficient energy to cut or coagulate tissue in contact with the ultrasonic blade; the second resonant frequency is based on an impedance of the ultrasonic transducer during the blade oscillation at the non-therapeutic frequency; and the tissue composition is determined based on the contact with the ultrasonic blade oscillating at the non-therapeutic frequency, as discussed in further detail in the rejections to claims 1 and 8 below.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-8, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mathonnet (US 2011/0213397 A1) in view of Frankhouser et al. (hereinafter “Frankhouser”) (US 2016/0374723 A1), in view of Robertson et al. (hereinafter “Robertson”) (US 2011/0196398 A1), and further in view of Warnking (US 2016/0287912 A1).
Regarding claims 1 and 7, Mathonnet teaches
an ultrasonic blade; (Fig. 1 and 2, Char. 21: ultrasonic end effector; Page 3, Par. [0028]: end effector (21) can take the form of a blade)
an ultrasonic transducer acoustically coupled to the ultrasonic blade, (Fig. 1, Char. 30: transducer) the ultrasonic transducer configured to ultrasonically oscillate the ultrasonic blade in response to a drive signal, (Page 2, Par. [0024]) wherein the drive signal is generated by a generator module; (Fig. 1-2, Char. 14: ultrasonic generator module; Page 2, Par. [0026]: Ultrasonic generator module supplies an electrical signal to transducer (30) to cause oscillation thereof.) and 
a control circuit coupled to the ultrasonic transducer, (Fig. 2, Char. 54: controller; Controller (54) is part of generator (14) which is coupled to transducer (30)) the control circuit configured to: 
(Page 2, Par. [0024]) 
Mathonnet does not explicitly teach
the generator module is coupled to a modular control tower of a surgical hub system; 
the ultrasonic blade is oscillated at a non-therapeutic frequency, wherein at the non-therapeutic frequency the ultrasonic blade does not transfer sufficient energy to cut or coagulate tissue with the ultrasonic blade; 
the control circuit is configured to: 
apply the drive signal to the ultrasonic transducer at a plurality of frequencies over a frequency range;
determine a first resonant frequency or a second resonant frequency of the electromechanical system according to a frequency within the frequency range at which a voltage signal and a current signal of the ultrasonic electromechanical system resulting from the drive signal are in phase; 
determine a second resonant frequency of the ultrasonic electromechanical system as the ultrasonic blade oscillates against a tissue based on the non-therapeutic frequency, wherein the second resonant frequency is based on an impedance of the ultrasonic transducer during the blade oscillation at the non-therapeutic frequency; and 
determine a tissue composition of the tissue according to a comparison between the first resonant frequency and the second resonant frequency, 
		Frankhouser, in a similar field of endeavor, teaches 
A control circuit (Page 17, Par. [0188]: microprocessor) configured to: 
apply the drive signal to the ultrasonic transducer at a plurality of frequencies over a frequency range; (Page 17, Par. [0188]: To determine the reference resonant frequency, the microprocessor can perform a frequency sweep)
determine a first resonant frequency or a second resonant frequency of the electromechanical system according to a frequency within the frequency range at which a voltage signal and a current signal of the ultrasonic electromechanical system resulting from the drive signal are in phase; (Page 17, Par. [0188]: the frequency sweep can be used to determine the impedance magnitude (voltage amplitude and current amplitude ratio) and phase (relative phase between the voltage and current signals). The resonant frequency can be selected as the frequency corresponding to a predetermined phase angle (e.g. 0))
determine a second resonant frequency of the ultrasonic electromechanical system as the ultrasonic blade oscillates against a tissue (Fig. 23 and Page 13, Par. [0151]-[0155]: Device can measure the resonant frequency as the sharps/penetrating member comes into contact with different media.) based on the frequency of the ultrasonic blade (Fig. 23: The resonant frequency is the dip in the graph of impedance as a function of frequency in Fig. 23, where the frequency of the ultrasonic blade is the x-axis.), wherein the second resonant frequency is based on an impedance of the ultrasonic transducer during the blade oscillation at the frequency of the ultrasonic blade; (Pages 23, Claim 54; The actuator would be the ultrasonic transducer) and 
determine a tissue composition of the tissue according to a comparison between the first resonant frequency and the second resonant frequency, wherein the tissue composition is determined based on tissue contact with the oscillating ultrasonic blade. (Page 14, Par. [0165] – Page 15, Par. [0166]: The sharps member is reciprocated against living tissue, and a change in the characteristic electromechanical property is detected. The change in electromechanical properties (difference between the first and second resonant frequencies) can be compared to predetermined values in a database associated with a particular event or tissue.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mathonnet to incorporate the teachings of Frankhouser and configure the control circuit to determine a first and second frequency as the ultrasonic end effector (21) is in contact with air and tissue respectively, based on an impedance of the ultrasonic transducer during the blade oscillation, and then compare the two frequencies to determine a tissue composition of the tissue being treated. Detecting the tissue composition of the tissue 
The combination of Mathonnet/Frankhouser, as discussed above, does not explicitly teach the generator module is coupled to a modular control tower of a surgical hub system; or the ultrasonic blade is oscillated at a non-therapeutic frequency, wherein at the non-therapeutic frequency the ultrasonic blade does not transfer sufficient energy to cut or coagulate tissue in contact with the ultrasonic blade; wherein the determination of the second resonant frequency and tissue composition is based on the non-therapeutic frequency. 
Warnking, in a similar field of endeavor, teaches a control circuit (Fig. 1, Char 104: control unit) configured to control an ultrasonic transducer to oscillate an ultrasonic blade at a nontherapeutic frequency, (Page 10, Claim 29) wherein at the non-therapeutic frequency the ultrasonic blade does not transfer sufficient energy to cut or coagulate tissue in contact with the ultrasonic blade. (by operating at a “non-therapeutic frequency,” the blade would not be operating at a frequency that would treat (cut or coagulate) tissue.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Mathonnet/Frankhouser, as discussed above, to incorporate the teachings of 
In this combination, by using a non-therapeutic frequency to determine both the first and second resonant frequencies would cause the determination of both the second resonant frequency, and the tissue composition to be based at least partially on the non-therapeutic frequency.
The combination of Mathonnet/Frankhouser/WARNKING, as discussed above, does not explicitly teach the generator module is coupled to a modular control tower of a surgical hub system. 
Robertson, in a similar field of endeavor, teaches a generator module (Fig. 1B, Char. 12: ultrasonic generator) coupled to a modular control tower of a surgical hub system. (Fig 1B, Char. 12 and 20)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Mathonnet/Frankhouser/WARNKING, as discussed above, to incorporate the teachings of Robertson, and configure the generator and microprocessor to be separate generator and control modules in a modular control tower of a surgical hub system. Doing so would be a simple substitution of one generator/controller configuration for another for 
Regarding claims 8 and 14, Mathonnet teaches
An ultrasonic generator (Fig. 1 and 2, Char. 14: ultrasonic generator module) connectable to an ultrasonic electromechanical system (Fig. 1 and 2, Char. 12: ultrasonic instrument) comprising an ultrasonic blade (Fig. 1 and 2, Char. 21: ultrasonic end effector; and Page 3, Col. 1, Par. [0028]: end effector (21) can take the form of a blade) and an ultrasonic transducer acoustically coupled to the ultrasonic blade, (Fig. 1, Char. 30: transducer) the ultrasonic generator comprising: 
a control circuit couplable to the ultrasonic transducer, (Fig. 2, Char. 54: controller; controller (54) is part of generator (14) which is coupled to transducer (30)) the control circuit configured to: 
apply a drive signal to the ultrasonic transducer to cause the ultrasonic transducer to oscillate the ultrasonic blade. (Page 2, Col. 2, Par. [0024]) 
		Mathonnet does not explicitly teach 
the ultrasonic generator is coupled to a modular control tower of a surgical hub system; 
the ultrasonic blade is oscillated at a non-therapeutic frequency wherein at the non- therapeutic frequency the ultrasonic blade does not transfer sufficient energy to cut or coagulate tissue in contact with the ultrasonic blade; 
the control circuit is configured to:

determine a first resonant frequency of the ultrasonic electromechanical system according to a frequency within the frequency range at which a voltage signal and a current signal of the ultrasonic electromechanical system resulting from the drive signal are in phase; 
determine a second resonant frequency of the ultrasonic electromechanical system as the ultrasonic blade oscillates against a tissue based on the non-therapeutic frequency, wherein the second resonant frequency is based on an impedance of the ultrasonic transducer during the blade oscillating at the non-therapeutic frequency; and
determine a tissue composition of the tissue according to a comparison between the first resonant frequency and the second resonant frequency, wherein the tissue composition is determined based on the contact with the ultrasonic blade oscillating at the non-therapeutic frequency, 
wherein the ultrasonic generator is coupled to a modular control tower of a surgical hub system.
Frankhouser, in a similar field of endeavor, teaches a control circuit (Page 17, Par. [0188]: microprocessor) configured to: 
apply the drive signal to the ultrasonic transducer at a plurality of frequencies across a frequency range; and (Page 17, Par. [0188]: To determine the reference resonant frequency, the microprocessor can perform a frequency sweep)
(Page 17, Col. 1-2, Par. [0188]: the frequency sweep can be used to determine the impedance magnitude (voltage amplitude and current amplitude ratio) and phase (relative phase between the voltage and current signals). The resonant frequency can be selected as the frequency corresponding to a predetermined phase angle (e.g. 0));
determine a second resonant frequency of the ultrasonic electromechanical system as the ultrasonic blade oscillates against a tissue (Fig. 23 and Page 13, Par. [0151]-[0155]: Device can measure the resonant frequency as the sharps/penetrating member comes into contact with different media.) based on the frequency of the ultrasonic blade (Fig. 23: The resonant frequency is the dip in the graph of impedance as a function of frequency in Fig. 23, where the frequency of the ultrasonic blade is the x-axis.), wherein the second resonant frequency is based on an impedance of the ultrasonic transducer during the blade oscillation at the frequency of the ultrasonic blade; (Pages 23, Claim 54; The actuator would be the ultrasonic transducer) and
determine a tissue composition of the tissue according to a comparison between the first resonant frequency and the second resonant frequency, wherein the tissue composition is determined based on the contact with the oscillating ultrasonic blade (Page 14, Par. [0165] – Page 15, Par. [0166]: The sharps member is reciprocated against living tissue, and a change in the characteristic electromechanical property is detected. The change in electromechanical properties (difference between the first and second resonant frequencies) can be compared to predetermined values in a database associated with a particular event or tissue.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mathonnet to incorporate the teachings of Frankhouser and configure the control circuit to determine a first and second frequency as the ultrasonic end effector (21) is in contact with air and tissue respectively, based on an impedance of the ultrasonic transducer during the blade oscillation, and then compare the two frequencies to determine a tissue composition of the tissue being treated. Detecting the tissue composition of the tissue being treated would allow for the device and/or user to adjust and apply the most optimal operation parameters as suggested in Page 16, Par. [0181] of Frankhouser where the feedback subsystem can adjust power delivery to the actuator according to the detected tissue type. By selecting operation parameters for the current tissue composition, the device would be more efficient in its treatment delivery.
The combination of Mathonnet/Frankhouser, as discussed above, does not explicitly teach the generator module is coupled to a modular control tower of a surgical hub system; or the ultrasonic blade is oscillated at a non-therapeutic frequency, wherein at the non-therapeutic frequency the ultrasonic blade does not transfer sufficient energy to cut or coagulate tissue in contact with the ultrasonic blade; wherein the determination of the second resonant frequency and tissue composition is based on the non-therapeutic frequency. 
(Fig. 1, Char 104: control unit) configured to control an ultrasonic transducer to oscillate an ultrasonic blade at a nontherapeutic frequency, (Page 10, Claim 29) wherein at the non-therapeutic frequency the ultrasonic blade does not transfer sufficient energy to cut or coagulate tissue in contact with the ultrasonic blade. (by operating at a “non-therapeutic frequency,” the blade would not be operating at a frequency that would treat (cut or coagulate) tissue.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Mathonnet/Frankhouser, as discussed above, to incorporate the teachings of WARNKING and allow the ultrasonic transducer to oscillate the ultrasonic end effector at a nontherapeutic frequency. Using a nontherapeutic frequency while determining the first and second resonant frequencies would prevent the accidental damage or “treatment” of tissue outside the target tissue area while determining the first and second resonant frequencies.
In this combination, by using a non-therapeutic frequency to determine both the first and second resonant frequencies would cause the determination of both the second resonant frequency, and the tissue composition to be based at least partially on the non-therapeutic frequency.
The combination of Mathonnet/Frankhouser/WARNKING, as discussed above, does not explicitly teach the generator module is coupled to a modular control tower of a surgical hub system. 
(Fig. 1B, Char. 12: ultrasonic generator) coupled to a modular control tower of a surgical hub system. (Fig 1B, Char. 12 and 20)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Mathonnet/Frankhouser/WARNKING, as discussed above, to incorporate the teachings of Robertson, and configure the generator and microprocessor to be separate generator and control modules in a modular control tower of a surgical hub system. Doing so would be a simple substitution of one generator/controller configuration for another for the predictable result of a generator communicating with a controller to oscillate an ultrasonic blade.
Regarding claims 3 and 10, the combinations of Mathonet/Frankhouser/WARNKING/Robertson, as applied to claims 1 and 8 respectively above, do not explicitly teach the control circuit is configured to adjust an operational parameter of the ultrasonic surgical electromechanical system according to the tissue composition.
Frankhouser further teaches the control circuit is configured to adjust an operational parameter of the ultrasonic surgical electromechanical system according to the tissue composition. (Page 16, Par. [0181]: The feedback subsystem (2400), upon comparing the measured values with the stored values, can automatically adjust the power delivery to the actuator)

Regarding claims 6 and 13, the combinations of Mathonet/Frankhouser/WARNKING/Robertson, as applied to claims 1 and 8 respectively above, teaches a memory operably connected to the controller (Mathonnet: Page 3, Par. [0035])
The combinations of Mathonet/Frankhouser/Warnking/Robertson, as applied to claims 1 and 8 respectively above, do not explicitly teach the memory stores a plurality of tissue compositions according to resonant frequency shift;
wherein the control circuit is configured to determine the tissue composition of the tissue by retrieving from the memory which of the plurality of tissue compositions corresponds to a difference between the first resonant frequency and the second resonant frequency.
Frankhouser further teaches
(Page 14, Par. [0165] – Page 15, Par. [0166]: referencing a database that contains predetermined values corresponding to electromechanical properties or change thereof that are representative a particular event or tissue.);
wherein the control circuit is configured to determine the tissue composition of the tissue by retrieving from the memory which of the plurality of tissue compositions corresponds to a difference between the first resonant frequency and the second resonant frequency. (Page 14, Par. [0165] – Page 15, Par. [0166]: referencing a database that contains predetermined values corresponding to electromechanical properties or change thereof that are representative a particular event or tissue.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the respective combinations of Mathonnet/Frankhouser/WARNKING/Robertson, as applied to claims 1 and 8 above, to further incorporate the teachings of Frankhouser and store a plurality of tissue compositions according to resonant frequency shift within a memory of the device so that the control circuit can use those values to determine the tissue composition currently in contact with the ultrasonic end effector. Doing so would make the device more efficient by allowing the device to automatically detect the tissue composition being treated rather than requiring the surgeon/user to manually input that information into the device, saving time and effort.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mathonnet (US 2011/0213397 A1), in view of Frankhouser (US 2016/0374723 A1), in view of WARNKING (US 2016/0287912 A1), in view of Robertson (US 2011/0196398 A1), as applied to claims 1 and 8 respectively above, and further in view of Phillips (US 2017/0312456 A1).
Regarding claims 2 and 9, the respective combinations of Mathonnet/Frankhouser/Warnking/Robertson, as applied to claims 1 and 8 above, do not explicitly teach the tissue composition comprises a tissue-to-elastin ratio. 
Phillips, in a similar field of endeavor, teaches the tissue composition comprises a tissue-to-elastin ratio. (Page 5, Par. [0036])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the respective combinations of Mathonnet/Frankhouser/WARNKING/Robertson, as applied to claims 1 and 8 above, to incorporate the teachings of Phillips and allow the device to determine the tissue-to-elastin ratio as part of the tissue composition determination. Determining the elastin ratio within tissue would allow the device/user to determine mechanical properties such as the elasticity of the tissue as well as the frequency necessary to treat said tissue. (Page 5, Par. [0036])
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mathonnet (US 2011/0213397 A1), in view of Frankhouser (US 2016/0374723 A1), in view of WARNKING (US 2016/0287912 A1), in view of Robertson (US 2011/0196398 A1), as applied to claims 3 and 10 respectively above, and further in view of Houser et al. (hereinafter “Houser”) (US 2012/0116391 B1).
Regarding claims 4 and 11, the respective combinations of Mathonnet/Frankhouser/WARNKING/Robertson, as applied to claims 3 and 10 above, 
Houser, in an analogous device, teaches an operational parameter comprises at least one of a tissue temperature threshold, a warming time of the ultrasonic blade, or an ultrasonic blade temperature threshold. (Pages 15-16, Par. [0114]: maximum or minimum end effector temperature is a user adjustable setting) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the respective combinations of Mathonnet/Frankhouser/WARNKING/Robertson, as applied to claims 3 and 10 above, to incorporate the teachings of Houser and allow at least one of the operational parameters adjusted by the control circuit according to tissue composition to include an ultrasonic blade temperature threshold. By allowing the control circuit to select a maximum temperature for the ultrasonic end effector, the risk of the ultrasonic end effector overheating due to friction to a temperature that would cause excess damage to the treatment site is greatly reduced.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./             Examiner, Art Unit 3794